  Case 3:20-mc-00005-K-BT Document 9 Filed 03/13/20                  Page 1 of 3 PageID 67




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DAVID FOLKENFLIK; NATIONAL                         §
 PUBLIC RADIO, INC.; EDITH CHAPIN;                  §
 LESLIE COOK; and PALLAVI GOGOI,                    §
                                                    §
        Movants,                                    §
 V.                                                 § Misc. Action No. 3:20-mc-00005-K-BT
                                                    §
 KIM SAMS,                                          §
                                                    §
        Respondent.                                 §

           NPR’S RESPONSE TO ORDER REGARDING TRANSFER (DKT. 5)

       Rule 45(f) permits the Court to transfer a subpoena-related motion when (1) the subpoena

recipient consents to the transfer or (2) exceptional circumstances merit transfer. Fed. R. Civ. P.

45(f). Based on filings in the underlying litigation, Movants (collectively, “NPR”) understand

that Ms. Sams will consent to transfer of the pending motion to the Eastern District of Texas. See

Butowsky v. Folkenflik, Case No. 4:18-cv-442-ALM (E.D. Tex.), Dkt. 110 (Pl’s Resp. to Mot. for

Sanctions) at p. 3.    Further, this District recently transferred a similar motion to compel

compliance with a subpoena NPR served on Ms. Sams’s investment advisory business

Chapwood Capital Investment Management, LLC (“Chapwood”).                Folkenflik v. Chapwood

Capital Investment Management, LLC, Case No. 3:20-mc-00007-N (N.D. Tex.), Dkt. 12 (Order

Transferring Motion). NPR issued subpoenas to both Chapwood and Sams in connection with

the same underlying litigation, filed by Chapwood’s founder Edward Butowsky.

       Given Ms. Sams’s consent and this Court’s order transferring the Motion to Compel

Chapwood, NPR does not oppose transferring this motion to the Eastern District of Texas.




NPR’S RESPONSE TO ORDER REGARDING TRANSFER (DKT. 5)                                  Page 1
  Case 3:20-mc-00005-K-BT Document 9 Filed 03/13/20      Page 2 of 3 PageID 68




Dated: March 13, 2020

                                           Respectfully Submitted,

                                           By: /s/ David H. Harper
                                           Laura Lee Prather
                                           State Bar No. 16234200
                                           laura.prather@haynesboone.com
                                           Wesley D. Lewis
                                           State Bar No. 24106204
                                           wesley.lewis@haynesboone.com

                                           HAYNES AND BOONE, LLP
                                           600 Congress Avenue, Suite 1300
                                           Austin, Texas 78701
                                           Telephone: (512) 867-8400
                                           Telecopier: (512) 867-8470

                                           David H. Harper
                                           State Bar No. 09025540
                                           david.harper@haynesboone.com
                                           Stephanie N. Sivinski
                                           State Bar No. 24075080
                                           stephanie.sivinski@haynesboone.com

                                           HAYNES AND BOONE, LLP
                                           2323 Victory Ave., St. 700
                                           Dallas, Texas 75219
                                           Telephone: (214) 651-5000
                                           Telecopier: (214) 651-5940


                                           Attorneys for Movants




NPR’S RESPONSE TO ORDER REGARDING TRANSFER (DKT. 5)                     Page 2
  Case 3:20-mc-00005-K-BT Document 9 Filed 03/13/20                   Page 3 of 3 PageID 69




                                CERTIFICATE OF SERVICE

        On March 13, 2020 I electronically submitted the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                     /s/ David H. Harper




NPR’S RESPONSE TO ORDER REGARDING TRANSFER (DKT. 5)                                   Page 3
